           Case 2:18-bk-17609-RK                   Doc 37 Filed 10/03/18 Entered 10/03/18 10:50:49                                      Desc
                                                     Main Document Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Kevin Tang (SBN: 291051)
 TANG & ASSOCIATES
                                                                                                         FILED & ENTERED
 601 S. Figueroa St., Suite 4050
 Los Angeles, CA 90017
 213-300-4525 Fax: 213-403-5545                                                                                  OCT 03 2018
 tangkevin911@gmail.com

                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY bakchell DEPUTY CLERK




                                                                                                 CHANGES MADE BY COURT
      Debtor(s) appearing without attorney
      Attorney for: Debtor

                                                            NOT FOR PUBLICATION
                                           UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA -LOS ANGELES DIVISION

 In re:                                                                       CASE NO.: 2:18-17609-RK
                                                                              CHAPTER: 11

 SAMUEL YOUNG OH                                                                      ORDER ON DEBTOR’S MOTION TO
                                                                                          CONVERT CASE UNDER
                                                                                        11 U.S.C. §§ 706(a) or 1112(a)

                                                                                                     [No Hearing Required]
                                                              Debtor(s).

Pursuant to LBR 1017-1, Debtor moved to convert this chapter 11 case to a case under chapter 13.

FINDING that this case was not previously converted from another chapter and Debtor is entitled to relief under the
chapter to which conversion is sought, the court orders as follows:

1.        Motion granted. This case is converted to chapter 13 pursuant to 11 U.S.C. § 706(a). If this case is being
          converted to chapter 13, Debtor must file a Chapter 13 Plan no later than 14 days after the date of the entry of
          this order.

2.        Motion granted. This case is converted to chapter 7 pursuant to 11 U.S.C. § 1112(a).
     a. Within 14 days of the date of this order, the debtor in possession or chapter 11 trustee, if the Debtor is not a
        debtor in possession, must file a schedule of unpaid debts incurred after commencement of the chapter 11 case.

     b. Within 30 days of the date of this order, the debtor in possession or chapter 11 trustee, if the Debtor is not a
        debtor in possession, must file and transmit to the United States trustee a final report and account.

     c. The Debtor or chapter 11 trustee, if the Debtor is not a debtor in possession, must immediately turn over to the
        chapter 7 trustee all records and property of the estate remaining in its custody and control.

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                        F 1017-1.1.ORDER.DEBTOR.CONVERT
           Case 2:18-bk-17609-RK                   Doc 37 Filed 10/03/18 Entered 10/03/18 10:50:49                                      Desc
                                                     Main Document Page 2 of 3

     d. Within 14 days of the date of this order, the Debtor must file the statements and schedules required by FRBP
        1019(1)(A) and 1007, if such documents have not already been filed.

     e. If the Debtor is an individual, within 30 days of the date of this order or before the first date set for the meeting of
        creditors, whichever is earlier, Debtor must file a statement of intention with respect to retention or surrender of
        property securing consumer debts.

     f.   Within 30 days of the date of this order, the Debtor must, if the case is converted AFTER confirmation of a plan,
          file:

          (1) A schedule of all property not listed in the final report and account which was acquired after commencement
              of the chapter 11 case but before entry of this order.

          (2) A schedule of executory contracts and unexpired leases entered into or assumed after the commencement of
              the chapter 11 case but before entry of this order, and

          (3) A schedule of unpaid debts not listed in the final report and account which were incurred after the
              commencement of the chapter 11 case but before entry of this order.

3.        Motion denied without prejudice on the following grounds (specify):                                  See attached page

4.        Motion denied with prejudice on the following grounds:

     a.        Case previously converted under 11 U.S.C. §                       1112            1208           1307

     b.        Debtor is not an eligible debtor under the chapter to which conversion is sought

     c.        Debtor is not acting or has not acted in good faith and, therefore, is not eligible to be a debtor under chapters
               11, 12 or 13

     d.        Debtor is not a debtor in possession as required under 11 U.S.C. § 1112

     e.        Case was originally commenced as an involuntary chapter 11 case and is not eligible for automatic
               conversion under 11 U.S.C. § 1112

5         This matter is set for hearing as follows:              Date:                              Time:                        Courtroom:
          Address of courtroom:
//
//
//




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 2                        F 1017-1.1.ORDER.DEBTOR.CONVERT
        Case 2:18-bk-17609-RK                   Doc 37 Filed 10/03/18 Entered 10/03/18 10:50:49                                      Desc
                                                  Main Document Page 3 of 3

6.      Notice is required as follows (specify):                                                                             See attached page

7.      Court further orders as follows (specify):                                                                           See attached page

8.       The motion is DENIED WITHOUT PREJUDICE. Debtor filed a motion to convert from Chapter 11 to Chapter 13
pursuant to 11 U.S.C. § 1112(a), using the court’s official form motion and proposed order and checking off the boxes on
the forms that this motion is brought pursuant to 11 U.S.C. §1112(a) to convert the case from Chapter 11 to Chapter 7.
Pursuant to 11 U.S.C. § 1112(a), Debtor may convert a case under chapter 11 to a case under Chapter 7. Debtor seeks
to convert from a Chapter 11 case to a Chapter 13 case, which is governed by 11 U.S.C. §1112(d), and therefore 11
U.S.C. § 1112(a) does not apply. Debtor used the wrong form motion and proposed order to request conversion of this
Chapter 11 case to one under Chapter 13, which gave wrong notice to creditors and interested parties. While this was
perhaps just a technical mistake because Debtor did give notice of his request to convert his bankruptcy case to Chapter
13, he used the wrong forms resulting in giving notice of an incorrect statute as the basis for relief to creditors and
interested parties, which is incorrect and misleading. The court considered granting relief as requested using the wrong
forms and notice, but feels this would be bad precedent in enabling incorrect procedure, and this error is easily fixable by
citing the correct statute and using the right forms. Moreover, counsel should read the applicable statutes and forms to
make sure that they are appropriate rather than just using forms which may seem convenient to him, though incorrect and
inappropriate.



                                                                        ###




                Date: October 3, 2018




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                        Page 3                        F 1017-1.1.ORDER.DEBTOR.CONVERT
